 168DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalChemicalWorkers Union,AFL-CIOandLocalNo.557,InternationalChemicalWorkers Union,AFL-CIOandCrest,Inc.Case23-CC-309October 16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAGeneral Counsel (issuedJanuary 19 on a charge filedJanuary 8, 1969) The issue is whether Respondents, inpicketinga"reserved gate" on the premises of theprimary (the struck) employer thereby violated Section8(b)(4)(i) and (u)(B) of the ActThe General Counsel, the Union and the ChargingParty presented evidence and oral argument and have filedbriefs,allof which have been duly considered. On theentire record (as corrected on notice to the parties) and byobservation of the witnesses, I hereby make the following.FINDINGS OF FACTOn June 13, 1969, Trial Examiner A. NormanSomers issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision Thereafter, the GeneralCounsel and Charging Party filed exceptions to theDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.in view of our adoptionof the TrialExaminer's finding that the workperformedby Crest onitems other than the newly installed string 7production line was related to Sinclair-Koppers'normal operations, wefind it unnecessary to pass on the Trial Examiner'sadditional finding thatstring 7 work is also relatedwork Also, inadopting the Trial Examiner'sfinding that theMoore Dry Dockstandards are inapplicable to thesituationherein,we do not adopt or pass on the Trial Examiner'sinterpretation and comments concerning Member Fanning's opinion in theGeneral Electricdecisionin the absence of exceptions,we adoptproforma,the Trial Examiner'sconclusion that "the General Counsel has met condition[1] of the reservedgate principle "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMAN SOMERS, Trial Examiner: This case, withallparties represented, was heard before me in Beaumont,Texas, on February 18 and 19, 1969, on complaint of theI.THE EMPLOYERSThe primary employer is Sinclair-Koppers Company Itisapartnership composed of Sinclair Petrochemicals,Inc., and Koppers Company and does business as "S-K."S-K, at its plant in Port Arthur, Texas, makes and sellsplasticproducts from byproducts of the petrochemicalindustry. Its receipt of supplies from, and its sales andshipment of products to, points outside Texas exceed$50,000 a year in each categoryCrest,Inc , is aTexas corporation, with its main officeand place of business in Nederland, Texas, and is engagedinconstruction of petrochemical refineries.One of itscustomers is S-K, and in that connection Crest is engagedalso in maintenance and repair work of S-K units andfacilities.Crestreceivesatleast$50,000worthofmaterials a year from outside the State.Itisnotdisputedand I hereby find that bothcompanies are engaged in commerce within the meaningof the Act.II.THE LABORORGANIZATIONS INVOLVEDTheRespondents,InternationalChemicalWorkersUnion,AFL-CIO, and its Local No 557, are labororganizationswithin themeaning ofthe Act'11I.THE UNFAIR LABOR PRACTICESA. IssueThe issue is whether Respondent, by picketing a"reserved gate" of S-K (in an otherwise valid strike)engaged in primary and therefore legal activity (asRespondent claims), or in "secondary" activity, inviolation of Section 8(b)(4)(i)(ii)(B) of the Act (as theGeneralCounselclaims).Involved is the principleenunciated by the Supreme Court in theGeneral Electriccase,' that picketing at a "reserved gate" at the primary(or struck) employer's premises is primary (and thereforelawful) activity unless all of the following three conditionsexist(idat681)(eachconditionnumbered forconvenience of reference).[1]There must be a separate gate marked and set apartfrom other gates; [2] the work done by the men who usethe gate must be unrelated to the normal operations ofthe employer; and [3] the work must be of a kind that'Unless specifically differentiated, the International ChemicalWorkersUnion and its Local No 557 will be collectively referred to as theRespondent or ICWU, or the Chemical Workers'Local 761,InternationalUnionof Electrical,Radio and MachineWorkers, AFL-CIO v N L R B (General Electric Company).366 U S667, remanding 123 NLRB 1547, supplemental decision by Board onremand 138 NLRB 342179NLRB No. 26 INTL.CHEMICAL WRKS UNION169would not, if done when the employer were engaged initsregularoperations,necessitatecurtailingtheseoperations.As later appears, the defense (the Respondent) on theone hand, and the prosecution (the General Counsel withtheCharging Party in all instances concurring) on theother, are at cross purposes, on what these words mean.This is particularly so in respect to condition [2], the"relatedwork" elementMuch of the work of thecontractors at S-K's premises is maintenance and repairwork of S-K's units and facilities S-K itself has amaintenance department doing that kind of work orcapable of doing it, and in any event, since these repairs,asRespondent contends, are needed in S-K's normaloperations, they are "related work" within the principle ofGeneral Electric,and the Board's application of it in itsSupplemental Decision on remand(supra,fn2) and in itslater decision inFirestone Synthetic,3(a case arising fromthe same Regional Office as the instant case) TheGeneralCounsel, on the other hand, claims "relatedwork" and "normal operations" have a narrower legalmeaning than their literal words,- at least narrowerthanRespondent's conception of themA like disputeexists in respect to the meaning of the first and thirdelementsof the reserved gate principle. Finally, theGeneral Counsel claims that Respondent was additionallyremiss in not naming the primary employer in its "onstrike" sign, thereby, as is claimed, running afoul of therequirements ofMoore Dry Dock,'albeit the picketinghere was on the primary employer's premises and not instranger premises in a "common situs" situation.B The Strike and the Meeting Concerning thePicketing of the Reserved GateS-K for years has had separate contracts with fiveunions but with a common expiration date Respondentrepresents the largest numbers of S-K's working force ItrepresentsS-K'soperatingemployeesand also theemployees of two of the six crafts comprising S-K'smaintenancedepartment.Respondent represents theboilermakers and painters The other four crafts in S-K'smaintenancedepartmentarepipefitters,mechanics,electriciansandmaintenancemen,andtheyarerepresented by the unions of their respective crafts Theseparate contracts expired on December 31, with no newagreements having been reached All five unions thereuponstruck on January 4, 1969, and as of the date of thehearing are still on strike S-K's main entrance has beenpicketed since January 4, and there is no issue over thelegalityof the strike or of the picketing at S-K's maingate (That is the gate the employees use when they are atwork )On January 5, S-K erected a sign at its East Gate,some distance away from its main entrance, readingOn January 5 or 6, Respondent picketed that gate withthe signICWU LOCAL 557ON STRIKE'Respondent continued thus to picket the East Gate untilJanuary 16, when it suspended doing so pursuant to astipulation for a "standby" injunction entered into in theSection 10(1) proceeding in the District Court.6Crest is S-K's most largely used contractor The natureof the relationship between Crest and S-K will be laterdetailedOn the afternoon of January 6, at the behest of JackSchrimscher, general superintendent of Crest and GeorgeWeller, Crest's general counsel, a meeting was held at thePipefittersHall in Nederland, Texas, between Crest'srepresentativesand the representatives of the strikingcraftsThe 30 to 35 persons attending included DonJones, plant engineer of S-K, and representatives of theRespondent Local(supra,fn. 1). The purpose was to havethe picket sign at the East Gate removed. The discussionconcerned a list of 20 projects or items on whichcontractors had already started work or were going to doso, and which S-K had contracted out before the strike.The list, General Counsel's Exhibit 4 (hereafter "the list,"a duplicate of which is appended hereto as Appendix A)had been prepared by S-K's Don Jones on December 30,1968. Though some of the items involved projects to beperformed by contractors other than Crest, the bulk ofthem were those in which Crest was the contractor Insubstance,Crest's representatives asked that the picketsignberemoved.LouisDistefano,presidentofRespondent Local, said he had no authority to remove itCrest's representatives assured the strikers Crest is not a"strikebreaker" and had no intention to "take away" anywork from the strikers.' Crest asked if the strikers hadany "quarrel" with Crest They responded their quarrelwas not with Crest but with S-K. While at least one craftother than those represented by Respondent spoke up, thespokesmen most vocal were from the ranks of RespondentLocal.The spokesmen of Respondent Local variouslycommented that some of the items on the list was "theirwork" and that they were tired of S-K taking work awayfrom them There was talk about whether Crest waswilling to have the business agents of the various crafts"police"Crest'swork at S-K to see if it was "takingaway" work from the strikers. Schrimscher said thiswould be agreeableHe again asked Local PresidentSINCLAIR KOPPERSCONSTRUCTION GATEALL CONSTRUCTION ANDDELIVERIES ENTER HERE'Oil.Chemical and Atomic Workers InternationalUnion, AFL-CIO.and itsLocal Union No 4-23 (Firestone Synthetic Rubber etc ).173NLRB No 195'Sailors'Union of thePacific(Moore Dry Dock Company),92 NLRB547'Respondentlateraddedthewords"againstSinclair-KoppersCompany " Whether this was in replacement of or a supplement to theoriginal sign, the earlier sign was around long enough to have offended theMoore Dry Dockrequirement (of specifically naming the primaryemployer) if such requirement here existed'Potter v I C W U(D C E D Tex Civ Ac 6187)'The last contract of S-K with Respondent has a "contracting of work"clause (of which the contractors with the other unions are presumablytypical) stating that any contracting by S-K of maintenance and repair jobs"shallnotbe for the purpose of laying off employees in the jobclassificationsinvolvedduring the period that the work is beingperformed" and S-K "shall make every reasonable effort to use itsavailable force and equipment in order to avoid contracting of maintenanceand repair jobs " 170DECISIONSOF NATIONALLABOR RELATIONS BOARDDistefano about removing the picket sign and Distefanosaid this was up to the International representative ofRespondent. Schrimscher, the following morning, askedDistefano (who, as it happens, is,himself an operating, notamaintenance employee) if he had: spoken to hisInternational representative, and Distefano said he hadcalled the International representative but could not reachhim. There was no further contact between Crest andRespondentRespondent continued to picket that gateuntil it entered into the previously mentioned stipulationof January 16, for the standby injunction(supra,fn.6)pending the determination by the Board in the instantproceedingC The Projects on "the list" Considered"Related work"1.Scope of items presenting the issueThe issue over whether the work on the premises isrelated to S-K's normal operations concerns those projectsinvolvingmaintenance and repairs of existing units orfacilities(asdistinguishedfrom"new production").Respondent concedes that Item 13, which involves theconstructionofanewofficebuildingwithitsappurtenances consisting of the laboratory, sewer pumpand landscaping, is new productionRespondent claimsthat all the rest involve maintenance and repair of existingfacilities,which S-K's maintenance department can do andin respect to numbers of them have done The GeneralCounsel's response differentiates between those projects onthe list that concern a newly constructed production unit,termed string 7 (to be later explained), and the remainingitems on the list. As to those items which concern string 7(Items 1, 2, 3, 4, 7, 15, 16, 17, 18, and 19), the claim isthat however much they might be classed as conventionalmaintenance if performed on a pre-existing productionunit, they are part of "new construction" as applied to therecently completed string 7As to the remaining items,i.e., those that do not concern string 7 (or Item 13), theGeneralCounseldoesnotdisputethattheyaremaintenance or repair items or that S-K's maintenanceemployees are competent to do the work involved Thecontention, however, is that this is not the full answer towhether these items are related to S-K'snormaloperations.What makes these products, according to theGeneral Counsel's contention "unrelated" to S-K's normaloperations is that they involve more manpower than S-K'smaintenance force can handle consistently with their othercommitments, and from this the argument runs, it followsthat maintenance and repair work contracted out to othersin order to overcome that insufficiency is not related toS-K'snormaloperations.2 Preliminary statementof Crest'srelationship withS-KAs stated, Crest is the contractor for all but a few ofthe items on the list. For the 8 years of S-K's operations,Crest has had a "blanket contract" under which S-K cancall on Crest for a particular operation (on which Crestbillsiton a cost-plus-fixed percentage basis). SinceSeptember 8, 1967, Crest has had also a "constructioncontract,"and under it has constructed the string 7production unit, and is also performing under Item 13, theappurtenances to the office building (the building as suchbeing contracted to a building construction company)S-K calls on Crest so consistently that during morethan the last 3 years (which goes back to before the timethe"constructioncontract"ofSeptember 1967 wasentered into) Crest's general superintendent Schrimscherhas been permanently assigned to S-K's headquarters.There, along with Crest's timekeeper, Schrimscher has anoffice at S-K and supervises some 30-odd Crest employeesperforming under him at S-K.° As to when a particularjob is allotted to S-K or to Crest, Engineer Jones testifiedthat the decision is made by the chiefs of S-K'smaintenancedepartment.TheseareJoeCassidy,superintendent, and Bill Nida, assistant superintendent ofS-K's maintenance department, and they never testified.Engineer Jones testified that his role is limited to makingrecommendations, and only when the maintenance headsconsult him. His testimony indicates that it is merely amatter of the manpower needed in relation to a job to bedone. The General Counsel puts it in his brief as follows.(1) totalmanhoursinvolved, (2) are their sufficientmaintenance employees to do the workin question, and(3) how muchis it goingto cost.Jones testified that his usual recommendation is that aparticular job not be contracted out unless it involves aminimum cost of $1,000, and Crest superintendentSchrimscher testified he did not recall a job involving lessthan $1,000.' Jones testified, moreover, that he had attimeswaived the $1,000 minimum, and that themaintenance heads who make the decision do not alwaysfollow his recommendation. What it comes down to, then,is that each job involves an evaluation by the maintenanceheads concerning where the particular job is to be allotted.It could be to S-K's maintenance department, or to Crest,or it could be a combination of both. This indeed hasoccurred, as appears in the ensuing discussion involvingthe various (non-string 7-concerned) items.When the strike began, there were approximately the followingemployees at S-K'smaintenance department and Crest employees workingat S-KS-KCrestBoilermakers166Painters61Pipefitters398Machinists25Electricians7 or8Instrument men6 or5Operating Engineers6Ironworkers10Laborers5Cement Finishers1Carpenters6Total95 or 9733'Schrimschertestified he has indeed billedS-K for lessthan$1,000 insituations where he has "loaned" Crest employeesto S-K on jobs whereS-K has run short ofhelp on jobs being performedby S-K's ownmaintenance crew In that situation, the Crestman performs under S-Ksupervision,and Crest bills S-K for the "loaned" employee'swages plusCrest's"markup " This has occurredabout 6 times in Schrimscher's3-year tenure at the S-KpremisesThe 20 projectson "the list" do notinclude any such loan arrangement INTL.CHEMICAL WRKS.UNION1713The projects (other than those involving string 7) Inwhich Crest is the contractorThe bulk of the items that do not involve string 7 areprimarilyCrest-contracted items, and in addition, thework involved is boilermakers work Since the recordincludes specific evidence concerning the comparability ofthe jobs they have performed with the projects involvingboilermakers work, we shall treat these items (5, 6, 9, 10,and 11) in the text Preliminarily, however, we treat in afootnote the remaining items not concerned with string 7or with Item 13 (the new office building) They are items8, 12, 14, and 20 10Items 5 and 6 Each item involved wall repair damagecaused by the "decomp" (an explosion) occurring inOctober (before the strike) in the reactor to string 4 Item5 involves repairing the Crude (extruder) room wall, anditem 6 involves replacing "transite" (corrugated asbestossidings) on the wall of the compressor building EngineerJones and Jim Baker, an S-K boilermaker, testifieddecompsare"fairlycommon" occurrencesBaker,corroboratedby fellow boilermaker Roger Castilow,testified,without denial by anyone in the maintenancedepartment,thatinmostprioroccasions,S-Kboilermakers have made decomp repairs by themselves,and in one instance, the repairs were done by a mixedcrew of S-K and Crest boilermakers " Engineer Jonesdrew a distinction between a "minor" and "major"decomp, explaining that if "I was not asked [by themaintenance heads] for construction assistance," it musthave been a "minor" decomp He later defined a "major"decomp as one where "we actually blow material out ofthe concrete confinement or destroy equipment in thebasic stall." However, Jones later disclaimed that "major"decomps have been performed only by outside contractorsinstead of by S-K's crew, and Schrimscher admitted thatCrest has not done all of S-K's repairs on decomp work.Item 5 is indeed the most extensive and expensive of themaintenance itemsBut the job itself is boilermakerswork, and as Baker and Castilow testified, the repairsS-K's boilermakers had done to damage caused bydecomps were hardly tiddlediwinks either Baker testifiedto an occurrence last November where 10 or 1 I tubes hadblown.' 2 The job took 4 or 5 days around the clock, andthe repairs were done by "our boilermakers along withCrest..We didn't have sufficient personnel to do thejob, but we did work with them man for man around theclock ""Castilow testified to an occurrence some 2 years ago,where the No 2 reactor "blew up and it knocked the roofoff of the building." The S-K pipefitters changed thevalvesand three other boilermakers besides himselfrepaired the roof He described another occurrence callingfor the replacement of transite at the walls (as in item 6and later described item 10) He described a later decompwhere a couple of boilers blew up, and when they wereremoved, "it left a pretty big opening" in the structureHe and an apprentice boilermaker put up 18 sheets oftransite to cover the holes and also did the metal framework on which the transite was hungItem 9 involves putting platforms at the pelletizer of anS D. unit (S.D units produce the S-K product called"SyperDylan,"while so far as appears, the unitsproducing the other polythelene product, "Dylan" aretermed "strings." Both are in pellet form See the laterdiscussed item 1, concerned with string 7 ) Jones explainedthe jurisdictional area of the work is that of eitherboilermakers or machinistsItem 10 involves repair work on the E B (ethylbenzene) building, which is the oldest of S-K's buildings(circa 1952) It calls for removing "transite"(supra,item6) from the building, installing new iron work (to replacethe rusted old iron work), and replacing the transite.Engineer Jones testified the work is in the jurisdiction ofS-K boilermakers and paintersBaker and Castilowdescribed prior occasions in which they had done the kindofwork involved in the Item 10 project on the EBbuilding.AssistantMaintenance SuperintendentNidaasked Baker (who was then alternate steward) and histwo-man partner on that particular shift to survey the EBproject and indicate whether they wanted the S-K crew orCrest to do the job ' ° The upshot as to Item 10 (thepresent repair job on the EB building, as distinguishedfrom the earlier job, which is treated in fn14, supra)wasthat in deference to Nida's "primary concern [for] speed,"Crestwas allotted the job on Item 10, with theunderstanding that Crest would do the job, but if overtimewas involved, the S-K crew was to do the overtime.' SItemII("InstallguardrailsatS D [SuperDylan-producing unit] powder bins and test bins") Jonesagreed this is boilermaker work Further, as indicated byBaker's undenied testimony, shortly prior to the strike,Baker and another boilermaker had already unloaded andstacked the guard rails at the S.D.unitpreparatory toinstallingthem,andthatthiswaspursuanttoMaintenance Superintendent Cassidy's statement that theS-K boilermakers would install them after they were"Item 8("Guard for bulk car wash station nozzle")isfor theinstallationby Crest ofa safety device on an already existing Dylan unit(other than string 7)and involves pipefitters work,supra.fn 8Item 12,explained by Jones as correcting the discharge of "condensate"of the pipes of strings I to 6, calls for piping by Crest(pipefitters work)and for electrical work by an outside electrical concern, Eldridge ElectricalCoItem 14 is roof repair work in which the contractor is a roofingcompany Crest,however, has helped out to the extent that the roofingcompany is short of manpower There is no explicit evidence of the craftinvolvedHowever,S-K boilermaker Baker's undenied description ofboilermakers'work(infra,fn 11) apparently fits the kind of work involvedin this repair operationItem 20(Relocatewallon Cambre's office)istotallyunexplainedregarding either the office or the occupant or the craft The contractor is abuilding company(the same company constructing the new office buildingin Item 13)."Baker described boilermakers work as involving sheet metal, structuralsteel,repair and general maintenanceHe explained that if a part of abuilding has deteriorated to the point of being a hazard to employees, theboilermakers repair and even rebuild it"Baker testified that in the maintenance department "minor" or"major" decomps are identified on the basis of the number of tubes blownThe blowing of one or two is "minor" and from 5 on(and involving atleast 24 hours' work) it is major"Baker explained that the reason Crest was then used was that "wedidn't have a dragline in the plant," but now S-K does"Castilow testified that it is"sort of common practice"for Nida or onehaving like authority to consult the craft involved on whether the S-K crewwants to do the work or they are agreeable to having Crest do it Castilowdescribed a specific example of this in a prior instance involving repairscalling for transite replacement on the EB building This was on the fifthlevel of the building and it called for rebuilding the frame and putting itback on before replacing the transite After discussion,the S-K crew wasin that instance given the whole job"Baker testified that "we have never objected to working along withCrest, as long as all of our men were working If the job was large enoughthat we felt that we would be hindering the Company from production, weagreed amongst the boilermakers that we would work with Crest as long asno one was displaced, and it is common knowledge, about the plant that ifthe job was a small job, that we did the work " 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived from an outside concern that was fabricatingthem4.The projects concerned with string 7As earlier stated, all of the projects that concern string7 (at least those on which Crest is the contractor in wholeor in part) are maintenance type items except for theGeneral Counsel'scontentionthat they are still part of"new construction " Construction of string 7 began onSeptember 8, 1967, when Crest (apart from its long andstill standing "blanket contract") made the "constructioncontract" with S-KOf the pre-existing strings (1 to 6),the most powerful is string 4 It has a pressure of 45,000pounds per square inch, and string 7 was designed to bethe peer of string 4 in that respect Jones testified that byAugust or September 1968, he and his engineeringdepartmentbegan"checking"theunitout,i edetermining whether it is "to be considered a productionunit " (Jones explained that his department represented"construction" in S-K, as distinguished from productionor maintenance.) By October 1968, as Jones testified, hisengineering department "checked out" the unit and thenproceeded with the responsibility of "selling" it to theheads of S-K's production and maintenance departmentsJones testifiedQ Did you sell string 7 to Sinclair-Koppers9A The unit as a whole was sold, but there werecertain exceptions which were incomplete.The "exceptions" are presumably the 11 projects on "thelist,"which concern string 7 Of these, Crest is the solecontractor of items 1, 2, 3, 4, 7, and 17, and with theexceptions of 3 (which involves painters' work) all involvethework of boilermakers (except that 7 could also bedone by pipefitters, another of the crafts in S-K'smaintenance crew(Supra,fn.8)." Jones testified thatwhile these corrections are pending, string 7 has operatedata pressure of 35 to 40,000 instead of the hoped for45,000He testified,however,that it is "limitedproduction," in that the unit's operation has not exceeded2 or 3 consecutive days at a time. While the reason forthis intermittence is not specified, it does appear thatsome of the items on the list, as Crest superintendentSchrimscher testified, cannot (or could not) be done whilethe unit is in full operation (items 1, 4, and 17)Whetherthat accounts for the intermittence is not clear, since thereisno indication that these "exceptions" play any role inthe hoped-for increase in the pressure of the unit, asdistinguished from merely adding to the facility, safety orconvenience in its operation,whatever the pressure(Exemplifying the latter purpose, would appear to be allof the Crest-contracted items, later discussed, i.e item 17,treated in the text and items 1, 2, 3, 4, and 7, treated onfn18,infra )What is clear, however, is that though theunit is in limited production, it is in actual productionThe General Counsel's brief states that all operations onstring 7 consist merely of "testing." The record makes nosuch suggestion and the fair intendment of Jones'testimony is that the unit is actually producing products,that is to say, commercially, whatever the interruptions toitscontinuityJones further testified that the operatingemployees on string 7 have the same classification as theemployees operating the other strings (classification A andB)Further,thecorrectiveitemsworkedonareconventionalpost-completion items of the kind thataccording to Baker's undenied testimony, he and hisfellow-boilermakers regularly do at the postcompletionstageAs Jones admitted, and as previously stated, thebulk of the work in the items in which Crest is thecontractor is boilermakers work (items 1, 2, 4, 7, and 17)JonesalsoadmittedthatS-K'sownmaintenanceemployees had in fact been working on corrections ofstring7itselfThe testimony concerning item 17("Improvements to 7 string jet zone") previously alludedto(supra,fn16) so indicates Jones explained that thespecific jet zone improvement in item 17 happens toinvolve the dryer Baker and Castilow testified to anotherimprovement they made on the jet zone This was doneunder specific orders of Tom Turner, chief engineer ofS-K's maintenance departmentWhen Turner made thisassignment, Baker, according to his undenied testimony,asked Turner whether the jet zone improvements had beenassignedtoS-K's boilermakers, and Turner respondedthat"had it not been that he (Turner) wouldn't beassigningus to do the job ""As appears from Jones' testimony, the string 7 itemsthat are under the "construction contract" are 1, 2, 3 and4,and 7 Item 17 involving the jet zone improvement,which is not under the construction contract and by thattoken is under the "blanket contract," has already beendescribed.Of the items under the construction contract,allinvolveboilermakerswork except item 3, whichinvolves paintersThe particulars of 1, 2, 3, 4, and 7 aredescribed in the footnote below 18 However, items 3 and 7Of the remaining 5 items, the contractor on items 12, 15 and 19 isEldridgeElectricalCompany,previouslymentionedThese involveelectrical work, but item 12 also involves pipefitting,for which Crest is thecontractorAs to item 16,after Jones'engineers work out the deficienciesin the design of the silo level indicators with the vendor(whose name Jonesat the moment did not recall),Crest isto install themItem 18 is noted for its relevancy to a soon to be mentioned aspect ofthe "new construction" contention advanced by the General Counsel Jonestestified that item 18(removal of a wire to step up the power of the motorin the purge air blower)calls for the alignment of the motor after removalof the wire Jones testified that the alignment job on that very project isthework of S-K's own machinists Before the strike,Jones told themachinists'representative that the wire removal would be done by EldridgeElectric and S-K's supervisors would do the alignment The machinists saidthat if S-K did any part of that job, they would picket the reserved gateJones testified that since there was no crying need to increase the power ofthat purge air blower, S-K "didn't press the issue,"but it has neverthelessretained item 18 on the list, "since there was no agreement made that wewould not do the complete job "A counterpart to this is item 17, improvement of the jet zone As theevidence later indicates,S-K's boilermakers had before the strike alreadymade one such improvement to the jet zone of string 7 under anassignment to S-K's crew,to do all the improvements on that jet zone"A like situation appears in the previously discussed item 11 (notinvolving string 7), where Maintenance Superintendent Cassidy said the jobthere(installingguard rails at an S D unit)would be done by theboilermakers when they were received from the fabricating company, andwhere Baker and another boilermaker after the rails arrived, had unloadedand stacked the rails at the S D unit as the preparatory step for makingthe installation"Item I involved a correctionof the "bin sample probes" (tubes),whichwould enable the sample probes to open and close properly so as to catchthe sample pellets Baker testified that about a year before this, the S Dunit had a similar problem "andwe took thesample probes out andrevised them,and put them back in so that they would operate properly "(Jones testified that the mechanisms of Dylan and S D producing units arethe same after they have reached the stage of producing the pellets )Item 2("Install platforms at silos 7 string")These are safety platformsto provide a safe place for the operating personnel in the silo area to standon Baker testified the boilermakers did the identical thing in the S D unitJones testified that the job here was the same as item I I (which does notinvolve string 7) In both instances "we are going back and putting safetyplatforms in the bins and test bins as well as guard rails "Item 3 Jones explained that this was "a concrete pad that was poured tohouse mix additives"Baker testified that 2 weeks before the strike S-K's INTL CHEMICAL WRKS, UNIONinvolve still another feature peculiar to themselves. TheGeneral Counsel's brief includes items 3 and 7 as part ofthe "new construction" claimed for string 7 (until thatunit hits a pressure of 45,000 as distinguished from itspresent 35 to 40,000 pounds) But Jones testified that item3 applies to all 7 strings, and as to item 7, Schrimschertestified that the project concerns two other units, inaddition to string 7 - strings 5 and 6. So whatever mightbe said for the "new construction" characterization of thejobs as applied to string 7 (and whatever role these itemscan conceivably play in the hope of having string '7achieve an increase in its pressure) they are at leastconventionalmaintenance items as applied to the otherproduction units that these items involveThe essential feature, here, is not the terminology usedbut its realities. They are corrections of a unit that hasbeen checked out as completed by S-K's engineeringdepartment, and is actually in production though on alimitedbasisThework involvespost-completioncorrections of the kind made in respect to preexistingunits5.The relation of some of the projects to S-K'snormal operations for consideration apart from S-K'semployees prior performance or competence inrespect to themVarious items involved corrections that were needed byS-K in connection with its existing day-to-day operationsSpecific examples appear in respect to the repairs (Items 5and 6) needed in the building damaged by the explosion othe 4 reactor, and also in respect to the repairs needed onthe EB building (Item 10). Regarding the repairs in the"crude room" (extruder) building (Item 5), Jones hadtestified that if that structure experienced another decomp(which, as bothengineerJones and boilermaker Bakeragreed,isnotan infrequent occurrence) "the wholeextruder room roof could fall, so we are going in andpickingup the roof beams with new steel supportcolumns." Crest Superintendent Schrimscher elaboratedupon it and added, "It (the crude room) is unsafe the way,itis."This was on direct On cross, Schrimscher wasasked whether until the large holes in the compressorroom (Item 6) and the EB building (Item 10) werecovered by the transite or its equivalent type of covering,they too were not safe Schrimscher testified that if he hadnot made the repairs (presumably after Respondent ceasedpicketing the East Gate) "it is possible that some of thepeople could have gotten wet or cold." At any rate,regarding the compressor building (Item 6), Schrimscheracknowledged that "those compressors are necessary to',the company's normal operations," the implication beingthe same in respect to the Crude room and the EB!building (Items 5 and 10)painters had poured a similar slab at an S D unitItem 4("Additional bracing on string 7")This was to correct vibrations)in the pipings which had been detected at string 7 Baker's testimony,undemed, is that it had been the prior practice to assign that work to S-K's'boilermakersBaker explained that"if something has a vibration, runningat a tendency to where it won't stay on the foundation,well, we are thereevery day, and we are assigned to this particular area, and naturally webrace it down That is our job "Item 7 (the item which is prorated as between the construction contractand, presumably,the blanket contract)involves erecting a cover for theV A (vinalacetate)pump and drum storage The cover would consist offour columns and a roof Jones testified that S-K has "people availablethat could do it" and that if S-K did it "it would be done probably by theboilermakers,since we have no iron workers at Sinclair-Koppers "173Jones testified in respect to other items that are neededas safety devices. These are items 2, 8, and II Jonestestified that Item 11 (installation of the guard rails at theS D powder and test bins) were safety platforms, whichthe engineering department thought of for the first timeafterthatunitwas completed (As earlier noted,MaintenanceSuperintendentCassidyhasspecificallystated that S-K's boilermakers were to install these railsafter they were received from the fabricators ) Jonesfurther explained that this work on the S.D. area issimilar to Item 2, the platform project on string 7, in thatafter completion of the unit in each instance, the engineersfor the first time, thought of having safety platformsinstalled on the bins of each unit Item 8 calling for aguard for the bulk wash station nozzle on a Dylanproducing unit, other than string 7 (and by that token anunquestionably pre-existing unit)was characterized byJones as a "safety device " It involves pipefitters' work.D Items whoseperformance call for curtailment ofregular operationsSchrimscher testified that the following items could notbe done on string 7 unless it is in full operation - item 1(the correction of the hold bin sample probes); item 4 (theadditional bracing to correct vibrations), and item 17 (theimprovements to 7 string jet zone).E Conclusionary discussion1.Related workIf anyone of the three conditions of the reserved gateprinciple has not been met by the General Counsel, thepicketing of the reserved gate on the primary employer'spremises is primary and therefore lawful activity."Though Respondent urges that the General Counsel hasnot met anyone of the three conditions, we discuss at thisstage the second, the "related work" condition (aroundwhich most of the hearing was centered, as are also thebriefs of the parties and the preceding factual discussion)The more accurate short cut expression for the conditionis"unrelatedwork," since, as stated, the General Counselhas the burden of establishing that the work of theemployees of the independent contractors using thereserved gate is"unrelatedto the normal operations of the[primary] employer " Item 13 of "the list," which involvestheconstructionof the new office building and itsappurtenances, has indeed met that condition. The otheritems, on the face of it and as appears from engineerJones'explanation,aremaintenance and repairs ofexisting units and facilities used in S-K's regular businessoperationsTheCrest-contracteditems,farfrombeingdemonstrated to be unrelated to S-K's normal operations,are shown by the evidence to be most related to them Thefact that the competence of S-K's maintenance repaircrew to perform these tasks is not disputed would in itselfbe sufficient to defeat the assertion that they are unrelatedtoS-K's normal operations. SeeFirestoneSynthetic,supra,fn. 2, andMallinckrodt Chemical, supra,fn19The affirmative evidence, in the Crest-contracted items,and more particularly those involving boilermakers work"SeeGeneral Electriccase,supra.fn2,Firestone Syntheticcase,supra,fn3See alsoLocalNo 1.InternationalBrotherhoodof ElectricalWorkers,AFL-CIO (MallinckrodtChemicalWorks),148NLRB 340,348-349 174DECISIONSOF NATIONALLABOR RELATIONS BOARD(as the bulk of them do) show that the S-K maintenancecrew have done identical or similar work and have metsimilar problems to those stated on the Crest-contractedprojects.See Items 1, 2, 4, 5, 6, 9, 10, 11, 17(boilermakers), and 3 (painters)Crest is shown to besimply an extension of the manpower needs of S-K inconnection with its maintenance and repair work, and asstated, the work is not merely "related" to S-K's normaloperationsItisan integral part of S-K's operationshowever much S-K uses Crest for those repairs in additionto its own maintenance crew.The General Counsel, in urging a contrary result,conceivestheterms"relatedwork"and"normaloperations" to have a different meaning in law from theirordinarymeaningHis thesis, basically, is that work isunrelated to the employer's normal operations unless thestrikers would actually have been doing that work but forthe strike.20 That premise would preclude picketing thereservedgate even when used by truckers deliveringsupplies for the primary employer's own operations, sincethis is hardly work the strikers would have been doing hadthere been no strike The General Counsel acknowledges,however, that the Union may lawfully picket the reservedgatewhen used to make deliveries intended for theprimary employer. SeeGeneral Electric, supra,fn. 2 at p.680, andCarrier Corporation 21In an effort to reconcilethe contradiction between his premise and the broadconclusion it invites, the General Counsel states thefollowing two propositions as "plainly obvious" from therationaleofGeneral Electric,thus"(I)an employerunder the guise of a separate gate may not allow someoneelse to keep his plant running during a strike, and (2) thebroad term `related work' is narrowly construed to meanthat the work is of a usualday to day maintenanceclassification,that is the work that those on strike wouldhavebeen expected to be doing but for the strike(usuallygeneral maintenance work)." (Emphasis added ) This is ineffect saying thatthetest of the right to picket a reservedgate is whether the contractor is an outright strikebreakeror ally of the primary employer. (That indeed was thebasis on which Crest, at its meeting on January 6, withthe strikers' representatives, advanced its claim that thepicketing of the reserved gate should be abandoned.)As it happens, even under the General Counsel'sconception of "related work," there are at least fourspecific items on which S-K's maintenance crew wouldhave been working had there been no strike Three involvethe boilermakersThese are items 11 (the guard rails,whichMaintenanceSuperintendentCassidy said theboilermakers were to install when the rails were receivedfrom the fabricators); 17 (the jet zone improvements onstring 7, which Maintenance Engineer Turner said hadbeen assigned to the S-K boilermakers when he assigned,-and the boilermakers performed, another improvementcalled for on string 7, and item 10, where AssistantSuperintendentNida,afterconsultationwithS-K'sboilermakers, stated that the work was to be a combinedoperation of Crest employees during regular hours andS-K's boilermakers on overtime (These include also item18, involving the machinists work on the purge air blower1OAt the hearing, the General Counsel had carried this thesis to the pointof insistingthat the workis"unrelated"unless it iswork that but for thestrike only the employees represented by thepicketingunionwould havebeen doingregardlessof whether employees in the other crafts would havebeen doing it The General Counsel, in his brief, apparently no longercarries his restriction of the term that far"United Steelworkers of America. AFL-CIO vNLRB (CarrierCorporation).376 U S 492motorSupra,fn. 16.)However, the matter of whether the work of anindependent contractor is "unrelated work" hardly turnson the narrow question concerning whether the strikerswould not have been doing that specific job in the absenceof a strike. The question is whether the work is of acharacterwhich is necessary to the employer's ownregularoperations,however neutral the user of thereserved gate may himself be in the conflict.22 In urgingthatsuchmaintenancework is not related to theemployer's normal operations, the General Counsel relieson these two factors. (a) that the jobs contracted for callfor more manpower than the primary employer has in hismaintenance crew, and (b) that the jobs had all beencontracted for prior to the strikeAs to (b), inGeneralElectric,the work of the independent contractors, too hadbeen contracted for prior to the strike. As to (a), theGeneral Counsel, as previously mentioned, relies on thatfactor only in respect to the items not concerned withstring7The string 7 items, though they would beordinarymaintenance even under the General Counsel'sconception of the term, are, in the General Counsel'sview, taken out of that category on the premise (rejectedin the preceding portion of this Decision) that the work onstring 7 is and ever will be "new construction" until itachieves the vaunted 45, instead of the existing 35 to40,000 pounds of pressure. And under that view, every jobon string 7 continues as "new construction" even if it hasalready been constructed and is already producing, andeven if the projects on it are not shown to have anyrelation to the wished for increase in its powerAs to the items other than string 7, the contention thatthe size of the maintenance job takes it out of the relatedwork character involves a number of anomalies. Thetheory is that the size of the work contracted for soexceeds the size of the day-to-day jobs of S-K'smaintenance crew as in fact, to render these jobs"unrelated to [S-K's] normal operations " The minorpremise happens not to be so in any event, as the size ofsome of the prior jobs done by S-K's boilermakers attests.Further,ajobwhere the Crest bill, under thecost-plus-fixed percentage basis, totals $1,000 is not sodisproportionate to some of the jobs regularly done by theS-K crew as to take the Crest jobs out of the related workcategory even under the General Counsel's theory Buttaking the jobs that were more costly and calling for moremanpower than those available by S-K (of which item 5 isthemost prominent example), the proposition that thistakes it out of the "related work" category seems to bebased on a reverse application of thede minimisdoctrineasused by the Supreme Court in the reserved gateprinciple. The brief states (Br 9)The jobs performed by Respondent's boilermakers,when compared to the scope of the 20 items on G C.Ex. 4 [here Appendix A] (omitted from publication),"New construction is not part of the employer's regular operations,which is what distinguishes the result in thePhelps Dodgecase(UnitedSteelworkers of America vN L R B,289 F 2d 591, 595) from that inGeneral ElectricinGeneral Electric,the Supreme Court adopted thereserved gate principle for purposes of remand, which the Second CircuitinPhelps Dodgeexpressed by way of dictum, sincePhelps Dodgeinvolvednew construction The other cases relied on by the General Counsel(AlliedIndustrialWorkers of America. Local 681, AFL-CIO(SmithEngineeringWorks),174 NLRB No 61, andJanesville Typographical Union (GazettePrintingCompany),173NLRB No 137) involve the same distinctionThey involved new construction as distinguished from the employer'smaintenance operations See alsoFirestone Synthetic (supra,fn3,andinfra,fn 23) INTL CHEMICALWRKS UNIONconstituted jobs which may be classified asde minimisThe Court,in remandingtheGenera! Electriccase forconsiderationof the extent to which the independentcontractor used the reserved gate in connection with workthat was related to GE's normal operations, qualified itlasfollows(id.at 682).Itmay well turn out to be that the instances of thesemaintenancetasks were so insubstantial as to be treatedby the Board asdeminimis.Itcalls for BoarddeterminationOn remand, the Board determined that the work of theindependent contractor using the reserved gate includedwork"identicalorsubstantiallysimilar"tothoseperformed by GE's employees was notde minimis,andthus (138 NLRB at 346).iSince this work, which we find constitutes more than ade minimusamount had previously been performed byGE employees, we find that such work was part of GE'snormal operations.We accordingly find that theSupreme Court's "related work" condition was not metand hence the Union's picketing at gate 3-A wasprimary.Under the General Counsel'sposition,the contractors'maintenanceworkthatiscomparabletoS-k'smaintenance work can be so far in excess ofde minimisasto becomede maximis,and by that token produce thesamelegal effect as if that work werede minimisin thefirstplace.While surfeitmay be the counterpart ofundernourishment as a physiological proposition, it wouldseem less than such as a legally logical one. The resulthere under the theory propounded would be this Asmaller job, such as work which the General Counselattributes to S-K's employees as a "day-to-day" matter(and by that token presumably less needed to S-K'scontinued operation) is related to S-K'snormaloperation.On the other hand, a larger job and presumably the resultof a condition where thereisan evengreater need forrepairs to enable the employer to engage in his regularoperations is by that tokenunrelatedto the employer'snormal operationsThe conclusion is that of the items other than Item 13(construction of the new office and appurtenances), thosein which Crest is the contractor and in which boilermakerswork is involved are in the variousinstancespreviouslydescribedaffirmativelydemonstrated to be related toS-K's normal operations, and as to the remainder, theGeneral Counsel has not met his burden of showing thatthey are unrelated. See specifically, theMallinckrodtcase,supra,fn. 19 at 349. It follows that the General Counselhas not met the "related work" condition of the reservedgate principle and that the picketing of the East Gate wasprimary2.The sufficiency of S-K's reserved gate signAs stated,Respondent claims that the other twoelements of the reserved gate principle have not been metAs to the first element, Respondent claims that the word"deliveries" on the reserved gate sign, which appears after"allcontractors," is unqualified, and hence that onereading the sign would thus understand that it could bealso used for deliveries intended for S-K's own normaluse.Whatever its literalmeaning, the entire contextindicatesthedeliveriescontemplatedwere for thecontractors' use only, and it seems rather clear that noone understood it otherwise by either word or actualoccurrences I therefore conclude that with the reserved175gate sign, the General Counsel has met condition [1] ofthe reserved gate principle3.The need for curtailing some of S-K's regularoperations to perform some of the projectsAs to the third test, Crest superintendent Schrimscher,as earlier indicated, testified that items 1, 4, and 17 couldnot be performed unless that unit (string 7), is not in fulloperation The Respondentclaimsthat it follows from thisthat the performance of these tasks would necessitatecurtailing S-K's regular operations and thus the third testnecessary to disprove primary activity is not met." TheGeneral Counsel's only claim to the contrary is that theseitems involve string 7, which he insists is still "newconstruction " I have heretofore overruled that contentionand found these to be post-completion maintenanceprojects of a kind that S-K's maintenance people can do,and have indeed done in the past with similar units. At allevents, since the General Counsel has not proved that thesuspension of that unit would notpro tantocurtail S-K'sregular operations, the third test to disprove primaryactivity has also not been met4 The claimed applicability ofMoore Dry DockFinally, the General Counsel claims Respondent wasadditionally remiss in that the picket sign at the East Gatestated it was "on strike" instead of "on strike against[S-K] " The claim is that the failure of the sign to identifywhom Respondent was striking against was "a blatantviolation of the Board'sMoore Dry Dock [supra,fn4]standards." The claim that such requirement exists whenpicketing occurs on a reserved gate on the primaryemployer's premises (as distinguished from an area awayfrom it and in "common situs" situation) is stated by theGeneral Counsel,as anoriginal proposition. No mentionismade of how that proposition fared in theGeneralElectriccase itself. In the original decision, in which theBoard found the Union's picketing of the reserved gatewas a violation,Member Fanning in his concurringopinion relied on theMoore Dry Dockcriteria (123NLRB at 1552, 1553, fn. 9). He expressed the view thatMoore Dry Dockapplied to picketing of a reserved gateon primary premises as it does to picketing on strangerpremises in a "common situs" situation. ConcerningGeneral Electricitself,he indicated that two of the fourcriteria ofMoore Dry Dockhad not been met, first inthat reserved gate was not "reasonably close to the situsof the dispute" with the primary employer (GE), andsecondly in that the picketing "did not clearly distinguishthat the dispute was only with [GE]." In the SupplementalDecision, the Board, on the basis of the reserved gateprinciple enunciated by the Supreme Court, found that the"CompareFirestone Synthetic(supra,fn2)There the Board found theconstruction by the independent contractor of an effluent ditch to improveFirestone's existing water treatment system, was maintenance work, andsince Firestone's own crew had the ability to make the ditch(though theyhad never theretofore done such a job),thiswas work related toFirestone'snormal operations within the meaning of the second test of thereserved gate principleAs to the third test,though the ditch wascompleted,itstillhad to be tied to the existing water treatment system,and this in turn would necessitate shutting off the existing water treatmentsystem which serves a good part of the plant The Board noted that sincethe General Counsel did not prove that the shutdown would not affect asubstantial portion of Firestone's operations,the Board(if it reached thatissue)would find the third test necessary to disprove primary activity wasalso not met 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's picketing was primary and therefore lawful, andthough the Board specifically noted Member Fanning'sconcurring opinion in the earlier decision (where he reliedon the fact that the picketing "failed to comport with twoof the[Moore Dry Dock]criteria") the Board made nofurthermention ofMoore Dry DockThe Board'sSupplementalDecision dismissing the complaint thusindicates it thoughtMoore Dry Docknot applicableMember Fanning in going along with the decisiondismissing the complaint, gave no indication that on thefacts (and assuming theMoore Dry Dockdoctrine appliedto a reserved gate situation), he abandoned the view thatthe picketing did not conform with two of the criteriaThus Member Fanning could not have concurred in thedismissal unless he concluded, along with the other Boardmembers, thatMoore Dry Dockdid not apply to areserved gate situation in the primary employer's ownpremises.Accordingly,once picketing at a reserved gate isotherwise held to be primary activity, it is no more subjecttoMoore Dry Dockrequirements in picketing a reservedgate than it is in picketing any other part of the primaryemployer'spremisesTheGeneralCounsel'sfurtherobservation that the omission of S-K's name from thepicket sign "certainly reinforced the fact that Respondentsby their picketing at the East Gate sought only to haveCrest cease doing business with S-K" is no more relevantthanwould be a like observation in connection withpicketing which occurs while an independent contractor isusing what is undisputedly a primary area - such as forexample,thegateregularlyusedby the primaryemployer's employeesRECOMMENDED ORDEROn the findings and conclusions above and on the entirerecord, it is hereby recommended that the complaint bedismissed